Per Ouriam.
In October, 1853, Charles G. Wilson obtained judgment against Green T. Simpson, in the Henry Common Pleas. In June, 1859, said Wilson notified Simpson to appear to a motion that he, said Wilson, was going to make, to obtain execution against him on the judgment, under 2 E. S., § 406, p. 129. The notice stated in whose favor the judgment was, when rendered, its amount, &c. On the hearing, the plaintiff, Wilson, filed his affidavit that the judgment had not been paid. The Court ordered execution to issue. Simpson, at the proper time, and in the proper manner, raised these two questions: 1. That a complaint, as in ordinary suits, should have been filed. We think the notice was a sufficient complaint. 2. That the ex parte affidavit of the plaintiff was not the proper proof of the non-payment of the judgment. We think the party should have been sworn on the hearing.
The judgment is reversed, with costs. Cause remanded, &c.